UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LYNDA GREENLEE,                          
                   Plaintiff-Appellee,
                  v.                              No. 03-1398
GODLAN, INCORPORATED,
              Defendant-Appellant.
                                         
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                         (CA-02-667-6-20)

                   Submitted: September 26, 2003

                       Decided: October 22, 2003

  Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Steven M. Wynkoop, Amy Keegan, NELSON, MULLINS, RILEY &
SCARBOROUGH, L.L.P., Greenville, South Carolina, for Appellant.
Melvin Hutson, Lynn R. Hudson, MELVIN HUTSON, P.A., Green-
ville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     GREENLEE v. GODLAN, INC.
                              OPINION

PER CURIAM:

   Godlan, Inc., appeals from the district court’s denials of its timely
motions made pursuant to Fed. R. Civ. P. 50(b) and 59, in a civil mat-
ter filed by its former employee, Lynda Greenlee, who claimed that
Godlan tortiously interfered with her at-will employment with Saint-
Gobain, her new employer. On appeal, Godlan challenges the suffi-
ciency of the evidence in the proof of Greenlee’s claim, and further
claims error in the damage award. For the reasons set forth below, we
affirm the district court’s orders.

   This Court reviews the denial of a Rule 50 motion for judgment as
a matter of law de novo. Ocheltree v. Scollon Prods., Inc., 335 F.3d
325, 331 (4th Cir. 2003) (en banc). The court must determine whether
substantial evidence exists, viewing the evidence in the light most
favorable to the non-movant, upon which the jury could find for the
appellee. Price v. City of Charlotte, 93 F.3d 1241, 1249 (4th Cir.
1996). We review the denial of a motion for a new trial for abuse of
discretion. Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 301 (4th Cir.
1998); Atlas Food Sys. & Serv., Inc. v. Crane Nat’l Vendors, Inc., 99
F.3d 587, 599 (4th Cir. 1996).

   Greenlee introduced evidence in this case demonstrating that
Godlan asserted to Greenlee and to Saint-Gobain that Greenlee had
a valid non-compete agreement that Godlan intended to enforce, and
thereafter faxed to Saint-Gobain an acknowledgment page signed by
Greenlee to a non-compete agreement from a superseded manual
knowing it had been superseded and was invalid.* Greenlee also
introduced evidence that the same afternoon Saint-Gobain received
the fax, it suspended Greenlee and then terminated her because she
failed to disclose the no longer valid non-compete agreement. We

   *The jury’s apparent rejection of Godlan’s attempts to justify its
actions by claiming that Greenlee did not sign the acknowledgment form
to the superseded manual which contained no non-compete agreement,
is not unreasonable given that Godlan was obviously aware that its sec-
ond employee manual did not contain a non-compete agreement, and that
the second manual superseded the first.
                       GREENLEE v. GODLAN, INC.                        3
find Greenlee introduced sufficient evidence to prove the essential
elements of her claim of tortious interference with contract under
South Caroline law. Cooper v. Laboratory Corp. of Am. Holdings,
Inc., 150 F.3d 376, 382 (4th Cir. 1998); Threlkeld v. Christoph, 312
S.E.2d 14, 16 (S.C. App. 1984).

   We find no merit to Godlan’s challenge to the district court’s
refusal to reduce the $200,000 damage award to nominal damages, or,
at most, to $143,420, relying on the facts that Greenlee’s employment
with Saint-Gobain was at-will, and alleging there was no evidence
that Greenlee would have been given a monetary bonus from Saint-
Gobain. The district court properly determined that there was ample
evidence introduced at trial to support the award of future damages,
such that the award was not speculative, and the jury was appropri-
ately instructed that Greenlee’s employment was at-will, and that any
damage award could not be based upon speculation or conjecture. See
Small v. Spring Indus., 388 S.E.2d 808, 812 (S.C. 1990). The district
court did not abuse its discretion in determining that the verdict was
not against the clear weight of the evidence, there is no indication in
the record that the evidence upon which the verdict was based was
false, and the verdict will not result in a miscarriage of justice. Atlas
Food Sys. & Servs., Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d 587,
594 (4th Cir. 1996).

   Accordingly, we affirm the district court’s decisions denying
Godlan’s motions pursuant to Rules 50(b) and 59. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the Court and argument would not
aid the decisional process.

                                                            AFFIRMED